RUS


 
 
Bond
Date  December 1, 2016             


FOR FFB USE ONLY: 


 Bond Identifier:


 CFC-0010


 Purchase Date:


 December 1, 2016


 
Place
  of             Issue Washington, DC          


 
Last Day for an
Advance (¶3) October 15, 2019


 
 
Maximum
Principal
Amount (¶4) $375,000,000.00
 
 
Final Maturity                  
Date (¶5)  October 15, 2039







FUTURE ADVANCE BOND
SERIES L




1.    Promise to Pay.


FOR VALUE RECEIVED, NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a
cooperative association existing under the laws of the District of Columbia (the
"Borrower," which term includes any successors or assigns) promises to pay the
FEDERAL FINANCING BANK ("FFB"), a body corporate and instrumentality of the
United States of America (FFB, for so long as it shall be the holder of this
Bond, and any successor or assignee of FFB, for so long as such successor or
assignee shall be the holder of this Bond, being the "Holder"), at the times, in
the manner, and with interest at the rates to be established as hereinafter
provided, such amounts as may be advanced from time to time by FFB to the
Borrower under this Bond (each such amount being an "Advance", and more than one
such amount being "Advances").


2.    Reference to Certain Agreements.


(a) Bond Purchase Agreement. This Bond is the "Bond" referred to in, and
entitled to the benefits of, the Series L Bond Purchase Agreement dated as of
even date herewith, made by and among FFB, the Borrower, and the Administrator
of the Rural Utilities Service, a Rural Development agency of the United




        




BOND - page 1



--------------------------------------------------------------------------------

RUS


States Department of Agriculture ("RUS") (such agreement, as it may be amended,
supplemented, and restated from time to time in accordance with its terms, being
the "Bond Purchase Agreement").


(b) Bond Guarantee Agreement. This Bond is the "Bond" referred to in, and
entitled to the benefits of, the Third Amended, Restated and Consolidated Bond
Guarantee Agreement dated as of December 1, 2016, made between RUS and the
Borrower (such agreement, as it may be amended, supplemented, and restated from
time to time in accordance with its terms, being the "Bond Guarantee
Agreement").


(c) Pledge Agreement. This Bond is the "Bond" referred to in the Third Amended,
Restated and Consolidated Pledge Agreement dated as of December 1, 2016, made
among the Borrower, RUS, and U.S. Bank National Association, a national
association (such agreement, as it may be amended, supplemented, and restated
from time to time in accordance with its terms, being the "Pledge Agreement").


3.
Advances; Advance Requests; RUS Approval Requirement; Last Day for an Advance.



(a) Subject to the terms and conditions of the Bond Purchase Agreement, FFB
shall make Advances to the Borrower from time to time under this Bond, in each
case upon delivery to FFB of a written request by the Borrower for an Advance
under this Bond, in the form of request attached to the Bond Purchase Agreement
as Exhibit A thereto (each such request being an "Advance Request") and
completed as prescribed in section 7.3.1 of the Bond Purchase Agreement.


(b) To be effective, an Advance Request must first be delivered to RUS for
approval and be approved by RUS in writing, and such Advance Request, together
with written notification of RUS's approval thereof (each such notification
being an "Advance Request Approval Notice"), must be received by FFB consistent
with the advance notice requirements prescribed in sections 7.3.1(c) and
7.3.2(b) of the Bond Purchase Agreement.


(c) FFB shall make each requested Advance on the particular calendar date that
the Borrower requested in the respective Advance Request to be the date on which
the respective Advance is to be made (such date being the "Requested Advance
Date" for such Advance), subject to the provisions of the Bond Purchase
Agreement describing certain circumstances under which a requested Advance shall
be made on a later date; provided, however, that no Advance shall be made under
this Bond after the particular date specified on page 1 of this Bond as being
the "Last Day for an Advance."




        




BOND - page 2



--------------------------------------------------------------------------------

RUS






4.    Principal Amount of Advances; Maximum Principal Amount.


The principal amount of each Advance shall be the particular dollar amount that
the Borrower specified in the respective Advance Request as the "Requested
Advance Amount" for the respective Advance; provided, however, that the
aggregate principal amount of all Advances made under this Bond shall not exceed
the particular amount specified on page 1 of this Bond as being the "Maximum
Principal Amount."


5.
Maturity Dates for Advances.



Subject to paragraph 15 of this Bond, each Advance shall mature on the
particular calendar date that the Borrower selected in the respective Advance
Request to be the date on which the respective Advance is to mature (such date
being the "Maturity Date" for such Advance), provided that such Maturity Date
meets all of the criteria for Maturity Dates prescribed in section 7.3.1(a)(5)
of the Bond Purchase Agreement.


6.    Computation of Interest on Advances.


(a) Subject to paragraphs 11 and 16 of this Bond, interest on the outstanding
principal of each Advance shall accrue from the date on which the respective
Advance is made to the date on which such principal is due.


(b) Interest on each Advance shall be computed on the basis of (1) actual days
elapsed from (but not including) the date on which the respective Advance is
made (for the first payment of interest due under this Bond for such Advance) or
the date on which the payment of interest was last due (for all other payments
of interest due under this Bond for such Advance), to (and including) the date
on which the payment of interest is next due; and (2) a year of 365 days (except
in calendar years including February 29, when the basis shall be a 366-day
year).


(c) The basic interest rate for each Advance shall be established by FFB, as of
the date on which the respective Advance is made, on the basis of the
determination made by the Secretary of the Treasury pursuant to section 6(b) of
the Federal Financing Bank Act of 1973, as amended (codified at 12 U.S.C. § 2281
et seq.) (the "FFB Act"); provided, however, that the shortest maturity used as
the basis for any rate determination shall be the remaining maturity of the most
recently auctioned United States Treasury bills having the shortest maturity of
all United States Treasury bills then being regularly auctioned.
 
    (d) In the event that (1) the Borrower has selected for any Advance a
Maturity Date that will occur on or after the fifth anniversary of the Requested
Advance Date for such Advance, and (2) the Borrower has elected for such Advance
a prepayment/ refinancing privilege described in section 11.3 of the Bond
Purchase Agreement, then the interest rate for such Advance shall




        




BOND - page 3



--------------------------------------------------------------------------------

RUS


also include a price (expressed in terms of a basis point increment to the
applicable basic interest rate) for the particular prepayment/refinancing
privilege that the Borrower selected, which price shall be established by FFB on
the basis of a determination made by FFB as to the difference between (A) the
estimated market yield of a notional obligation if such obligation were to (i)
be issued by the Secretary of the Treasury, (ii) have a maturity comparable to
the maturity of such Advance, and (iii) include a prepayment and refinancing
privilege identical to the particular prepayment/refinancing privilege that the
Borrower elected for such Advance, and (B) the estimated market yield of a
notional obligation if such obligation were to (i) be issued by the Secretary of
the Treasury, (ii) have a maturity comparable to the maturity of such Advance,
but (iii) not include such prepayment and refinancing privilege.


7.    Payment of Interest; Payment Dates.


Interest accrued on the outstanding principal amount of each Advance shall be
due and payable quarterly on January 15, April 15, July 15, and October 15 of
each year (each such day being a "Payment Date"), beginning on the first Payment
Date to occur after the date on which the respective Advance is made, up through
and including the Maturity Date of such Advance; provided, however, that with
respect to each Advance that is made in the 30-day period immediately preceding
any Payment Date, payments of accrued interest on the outstanding principal
amount of the respective Advance shall be due beginning on the second Payment
Date to occur after the date on which such Advance is made.


8.    Repayment of Principal; Principal Repayment Options.


    
(a) The principal amount of each Advance shall be payable in quarterly
installments, which installments shall be due beginning on the first Payment
Date to occur after the date on which the respective Advance is made, and shall
be due on each Payment Date to occur thereafter until the principal amount of
the respective Advance is repaid in full on or before the particular date
specified on page 1 of this Bond as being the "Final Maturity Date" (such date
being the "Final Maturity Date"); provided, however, that with respect to each
Advance that is made in the 30-day period immediately preceding any Payment
Date, principal installments shall be due beginning on the second Payment Date
to occur after the date on which the respective Advance is made.


(b) In the respective Advance Request for each Advance, the Borrower must also
select a method for the repayment of principal of such Advance from among the
following options:


(1) "equal principal installments" -- the amount of each quarterly principal
installment shall be substantially










        




BOND - page 4



--------------------------------------------------------------------------------

RUS


equal to the amount of every other quarterly principal installment and shall be
sufficient, when added to all other such quarterly installments of equal
principal, to repay the principal amount of such Advance in full on the Final
Maturity Date (notwithstanding the fact that the Borrower may have selected a
Maturity Date for such Advance that will occur before the Final Maturity Date);


(2) "graduated principal installments" -- the amount of each of the first
one-third (or nearest number of payments that rounds to one-third) of the total
number of quarterly principal installments shall be substantially equal to
one-half of the amount of each of the remaining quarterly principal
installments, and shall be sufficient, when added to all other such quarterly
installments of graduated principal, to repay the principal amount of such
Advance in full on the Final Maturity Date (notwithstanding the fact that the
Borrower may have selected a Maturity Date for such Advance that will occur
before the Final Maturity Date); or


(3) "level debt service" -- the amount of each quarterly payment consisting of a
principal installment and accrued interest shall be substantially equal to the
amount of every other quarterly payment consisting of a principal installment
and accrued interest, and shall be sufficient, when added to all other such
level quarterly payments consisting of a principal installment and accrued
interest, to repay the principal amount of such Advance in full on the Final
Maturity Date (notwithstanding the fact that the Borrower may have selected a
Maturity Date for such Advance that will occur before the Final Maturity Date).


(c) For each Advance, the amount of principal that shall be due and payable on
each of the dates specified in subparagraph (a) of this paragraph 8 shall be the
amount of the principal installment due under a principal repayment schedule for
the respective Advance that is computed in accordance with the principles of the
particular method for the repayment of principal that is selected by the
Borrower for such Advance from among the options described in subparagraph (b)
of this paragraph 8. Except at the times described in the immediately following
sentence, the method for the repayment of principal that is selected by the
Borrower for any Advance, and the resulting principal repayment schedule that is
so computed for such Advance, may not be changed. Notwithstanding the foregoing,
with respect to each Advance for which the Borrower has selected a Maturity Date
that will occur before the Final Maturity Date, the Borrower may change the
particular method for the repayment of principal that was selected by the
Borrower for the respective Advance from either the "equal principal
installments" method or the "graduated principal installments" method to the
"level debt service" method at the time (if ever) that the Borrower elects to
extend the maturity of such Advance (as provided in paragraph 15












        




BOND - page 5



--------------------------------------------------------------------------------

RUS


of this Bond), effective as of the effective date of such maturity extension, or
at the time (if ever) that the Borrower elects to refinance the outstanding
principal amount of such Advance (as provided in paragraph 18 of this Bond),
effective as of the effective date of such refinancing, and the principal
repayment schedule for such Advance shall thereupon be newly computed in
accordance with the "level debt service" method for the repayment of principal.
After the Borrower has selected the Final Maturity Date as the Maturity Date for
any Advance, the Borrower may so change the particular method for the repayment
of principal of any Advance, and the principal repayment schedule for such
Advance shall be so newly computed, only at the time (if ever) that the Borrower
elects to refinance the outstanding principal amount of such Advance (as
provided in paragraph 18 of this Bond), effective as of the effective date of
such refinancing.


(d) With respect to each Advance that has a Maturity Date that will occur before
the Final Maturity Date, the entire unpaid principal amount of the respective
Advance shall be payable on such Maturity Date, subject to extensions of the
maturity of such Advance (as provided in paragraph 15 of this Bond).


(e) Notwithstanding which of the methods for the repayment of principal
described in subparagraph (b) of this paragraph 8 is selected by the Borrower
for any Advance, the aggregate of all quarterly payments of principal and
interest on such Advance shall be such as will repay the entire principal amount
of such Advance, and pay all interest accrued thereon, on or before the Final
Maturity Date.


9.    Fee.


(a) A fee to cover expenses and contingencies, assessed by FFB pursuant to
section 6(c) of the FFB Act, shall accrue on the outstanding principal amount of
each Advance for the period from the date on which the respective Advance is
made to the date on which the principal amount of such Advance is due, not
taking into account any maturity extensions permitted by paragraph 15 of this
Bond (such period being the "Advance Period").


(b) The fee on each Advance shall be:


(1) 12.5 basis points (0.125%) per annum of the unpaid principal balance of such
Advance for an Advance Period of 10 years or less; and


(2) 25 basis points (0.25%) per annum of the unpaid principal balance of such
Advance for an Advance Period greater than 10 years.


(c) The fee on each Advance shall be computed in the same manner as accrued
interest is computed under paragraph 6(b) of








        




BOND - page 6



--------------------------------------------------------------------------------

RUS


this Bond, and shall be due and payable at the same times as accrued interest is
due and payable under paragraph 7 of this Bond (adjusted as provided in
paragraph 10 of this Bond if a Payment Date is not a Business Day). The fee on
each Advance shall be credited to RUS as required by section 505(c) of the
Federal Credit Reform Act of 1990, as amended (codified at 2 U.S.C. § 661d(c)).
 
10.    Business Days.


(a) Whenever any Payment Date, the Maturity Date for any Advance, or the Final
Maturity Date shall fall on a day on which either FFB or the Federal Reserve
Bank of New York is not open for business, the payment that would otherwise be
due on such Payment Date, Maturity Date, or Final Payment Date, as the case may
be, shall be due on the first day thereafter on which FFB and the Federal
Reserve Bank of New York are both open for business (any such day being a
"Business Day").


(b) In the event that any Payment Date falls on a day other than a Business Day,
then the extension of time for making the payment that would otherwise be due on
such Payment Date shall be (1) taken into account in establishing the interest
rate for the respective Advance, (2) included in computing interest due in
connection with such payment, and (3) excluded in computing interest due in
connection with the next payment.


(c) In the event that the Maturity Date for any Advance or the Final Maturity
Date falls on a day other than a Business Day, then the extension of time for
making the payment that would otherwise be due on such Maturity Date or the
Final Maturity, as the case may be, shall be (1) taken into account in
establishing the interest rate for such Advance, and (2) included in computing
interest due in connection with such payment.


11. Late Payments.


(a) In the event that any payment of any amount owing under this Bond is not
made when and as due (any such amount being then an "Overdue Amount"), then the
amount payable shall be such Overdue Amount plus interest thereon (such interest
being the "Late Charge") computed in accordance with this subparagraph (a).


(1) The Late Charge shall accrue from the scheduled date of payment for the
Overdue Amount (taking into account paragraph 10 of this Bond) to the date on
which payment is made.


(2) The Late Charge shall be computed on the basis of (A) actual days elapsed
from (but not including) the scheduled date of payment for such Overdue Amount
(taking into account paragraph 10 of this Bond) to (and including) the date on
which payment is made, and (B) a year of 365






        




BOND - page 7



--------------------------------------------------------------------------------

RUS


days (except in calendar years including February 29, when the basis shall be a
366-day year).


(3) The Late Charge shall accrue at a rate (the "Late Charge Rate") equal to one
and one-half times the rate to be determined by the Secretary of the Treasury
taking into consideration the prevailing market yield on the remaining maturity
of the most recent auctioned 13-week United States Treasury bills.


(4) The initial Late Charge Rate shall be in effect until the earlier to occur
of either (A) the date on which payment of the Overdue Amount and the amount of
accrued Late Charge is made, or (B) the first Payment Date to occur after the
scheduled date of payment for such Overdue Amount. In the event that the Overdue
Amount and the amount of the accrued Late Charge are not paid on or before such
Payment Date, then the amount payable shall be the sum of the Overdue Amount and
the amount of the accrued Late Charge, plus a Late Charge on such sum accruing
at a new Late Charge Rate to be then determined in accordance with the
principles of clause (3) of this subparagraph (a). For so long as any Overdue
Amount remains unpaid, the Late Charge Rate shall be re-determined in accordance
with the principles of clause (3) of this subparagraph (a) on each Payment Date
to occur thereafter, and shall be applied to the Overdue Amount and all amounts
of the accrued Late Charge to the date on which payment of the Overdue Amount
and all amounts of the accrued Late Charge is made.


(b) Nothing in subparagraph (a) of this paragraph 11 shall be construed as
permitting or implying that the Borrower may, without the written consent of
FFB, modify, extend, alter or affect in any manner whatsoever (except as
explicitly provided herein) the right of FFB to receive any and all payments on
account of this Bond on the dates specified in this Bond.


12.    Final Due Date.


Notwithstanding anything in this Bond to the contrary, all amounts outstanding
under this Bond remaining unpaid as of the Final Maturity Date shall be due and
payable on the Final Maturity Date.


13.    Manner of Making Payments.


(a) For so long as FFB is the Holder of this Bond and RUS is the bond servicing
agent for FFB (as provided in the Bond Purchase Agreement), each payment under
this Bond shall be paid in immediately available funds by electronic funds
transfer to the account of the United States Treasury (for credit to the
subaccount of RUS, as bond servicing agent for FFB) maintained at the Federal
Reserve Bank of New York specified by RUS in a written notice to the Borrower,
or to such other account as may










        




BOND - page 8



--------------------------------------------------------------------------------

RUS


be specified from time to time by RUS in a written notice to the Borrower.


(b) In the event that FFB is the Holder of this Bond and RUS is not the bond
servicing agent for FFB, each payment under this Bond, with the exception of the
fee described in paragraph 9 of this Bond, shall be paid in immediately
available funds by electronic funds transfer to the account of the United States
Treasury (for credit to the subaccount of FFB) maintained at the Federal Reserve
Bank of New York specified by FFB in a written notice to the Borrower, or to
such other account as may be specified from time to time by FFB in a written
notice to the Borrower. In the event that FFB is the Holder of this Bond and RUS
is not the bond servicing agent for FFB, each payment of the fee described in
paragraph 9 of this Bond shall be paid in immediately available funds by
electronic funds transfer to the account of the United States Treasury (for
credit to the subaccount of RUS) maintained at the Federal Reserve Bank of New
York specified from time to time by RUS in a written notice delivered by RUS to
the Borrower.


(c) In the event that FFB is not the Holder of this Bond, then each payment
under this Bond, with the exception of the fee described in paragraph 9 of this
Bond, shall be made in immediately available funds by electronic funds transfer
to such account as shall be specified by the Holder in a written notice to the
Borrower. In the event that FFB is not the Holder of this Bond, each payment of
the fee described in paragraph 9 of this Bond shall be made in the manner
specified by FFB in the written notice delivered by FFB to the Borrower and RUS
as provided in section 15.4.2 of the Bond Purchase Agreement.


14.    Application of Payments.


Each payment made on this Bond shall be applied, first, to the payment of Late
Charges (if any) payable under paragraphs 11 and 18 of this Bond, then to the
payment of premiums (if any) payable under paragraphs 16 and 17 of this Bond,
then to the payment of unpaid accrued interest, then on account of outstanding
principal, and then to the payment of the fee payable under paragraph 9 of this
Bond.


15.    Maturity Extensions.


(a) With respect to each Advance (1) for which the Borrower has selected a
Maturity Date that will occur before the twentieth anniversary of the Requested
Advance Date specified in the respective Advance Request, or (2) for which a
Maturity Date that will occur before the twentieth anniversary of the Requested
Advance Date specified in the respective Advance Request has been determined as
provided in subparagraph (b) of this paragraph 15 (each such Maturity Date being
an "Interim Maturity Date"), the Borrower may, effective as of such Interim
Maturity Date, elect to extend the maturity of all or any portion of the
outstanding










        




BOND - page 9



--------------------------------------------------------------------------------

RUS


principal amount of the respective Advance to a new Maturity Date to be selected
by the Borrower in the manner and subject to the limitations specified in this
subparagraph (a) (each such election being a "Maturity Extension Election"; each
such elective extension of the maturity of any Advance that has an Interim
Maturity Date being a "Maturity Extension"; and the Interim Maturity Date that
is in effect for an Advance immediately before any such elective Maturity
Extension being, from and after such Maturity Extension, the "Maturity Extension
Effective Date").
(1) Except under the circumstances described in clause (3) of this subparagraph
(a), the Borrower shall deliver to FFB (with a copy to RUS) written notification
of each Maturity Extension Election, in the form of notification attached to
this Bond as Annex 1-A (each such notification being a "Maturity Extension
Election Notice"), making reference to the "Advance Identifier" (as that term is
defined in the Bond Purchase Agreement) that FFB assigned to such Advance (as
provided in the Bond Purchase Agreement) and specifying, among other things, the
following:


(A) the amount of the outstanding principal of the such Advance with respect to
which the Borrower elects to extend the maturity; and


(B) the new Maturity Date that the Borrower selects to be in effect for such
principal amount after the respective Maturity Extension Effective Date, which
date:


(i) may be either (I) a new Interim Maturity Date, or (II) the twentieth
anniversary of the Requested Advance Date specified in the original Advance
Request (if such twentieth anniversary date is a Payment Date) or the Payment
Date immediately preceding such twentieth anniversary date (if such twentieth
anniversary date is not a Payment Date); and


(ii) in the event that the Borrower selects a new Interim Maturity Date as the
new Maturity Date for any Advance, must meet the criteria for Maturity Dates
prescribed in section 7.3.1(a)(5) of the Bond Purchase Agreement (provided,
however, that, for purposes of selecting a new Maturity Date in connection with
a Maturity Extension Election, each of the references to the "Requested Advance
Date" for the respective Advance in section 7.3.1(a)(5)(D) of the Bond Purchase
Agreement shall be deemed to be a reference to the "respective Maturity
Extension Effective Date").












        




BOND - page 10



--------------------------------------------------------------------------------

RUS


(2) To be effective, a Maturity Extension Election Notice must be received by
FFB on or before the third Business Day before the Interim Maturity Date in
effect for the respective Advance immediately before such Maturity Extension.


(3) In the event that either of the circumstances described in subclause (A) or
(B) of the next sentence occurs, then a Maturity Extension Election Notice (in
the form of notice attached to this Bond as Annex 1-B), to be effective, must
first be delivered to RUS for approval and be approved by RUS in writing, and
such Maturity Extension Election Notice, together with written notification of
RUS's approval thereof, must be received by FFB on or before the third Business
Day before the Interim Maturity Date in effect for the respective Advance
immediately before such Maturity Extension. RUS approval of a Maturity Extension
Election Notice will be required under either of the following circumstances:


(A) (i) any payment of any amount owing under this Bond is not made by the
Borrower when and as due; (ii) payment is made by RUS in accordance with the
guarantee set forth at the end of this Bond; and (iii) RUS delivers notice to
both the Borrower and FFB advising each of them that each Maturity Extension
Election Notice delivered by the Borrower after the date of such notice shall
require the approval of RUS; or


(B) FFB at any time delivers written notice to both the Borrower and RUS
advising each of them that each Maturity Extension Election Notice delivered by
the Borrower after the date of such notice shall require the approval of RUS.


(b) With respect to any Advance that has an Interim Maturity Date, in the event
that FFB does not receive a Maturity Extension Election Notice (and, if required
under subparagraph (a)(3) of this paragraph 15, written notification of RUS's
approval thereof) on or before the third Business Day before such Interim
Maturity Date, then the maturity of such Advance shall be extended automatically
in the manner and subject to the limitations specified in this subparagraph (b)
(each such automatic extension of the maturity of any Advance that has an
Interim Maturity Date also being a "Maturity Extension"; and the Interim
Maturity Date that is in effect for an Advance immediately before any such
automatic Maturity Extension also being, from and after such Maturity Extension,
the "Maturity Extension Effective Date"). The new Maturity Date for such Advance
shall be the immediately following Payment Date. The amount of principal that
will have its maturity extended automatically shall be the entire outstanding
principal amount of such Advance on such Maturity Extension Effective Date, less
the


















        




BOND - page 11



--------------------------------------------------------------------------------

RUS


amount of any payment of principal made on such Maturity Extension Effective
Date.    


(c) In the event that the maturity of any Advance that has an Interim Maturity
Date is extended under either subparagraph (a) or (b) of this paragraph 15, then
the basic interest rate for such Advance, from and after the respective Maturity
Extension Effective Date, shall be the particular rate that is established by
FFB, as of such Maturity Extension Effective Date, in accordance with the
principles of paragraph 6(c) of this Bond.


(d) In the event that the maturity of any Advance that has an Interim Maturity
Date is extended under either subparagraph (a) or (b) of this paragraph 15, then
the fee for such Advance, from and after the respective Maturity Extension
Effective Date, shall be the particular fee that is assessed by FFB, as of such
Maturity Extension Effective Date, with the new Advance Period being the period
from the Maturity Extension Effective Date through the new Maturity Date, in
accordance with the principles of paragraphs 9(b) and (c) of this Bond.


(e) In the event that (1) the maturity of any Advance that has an Interim
Maturity Date is extended under either subparagraph (a) or (b) of this paragraph
15, and (2) the Maturity Date for such extended Advance is a date that will
occur before the fifth anniversary of the respective Maturity Extension
Effective Date, then the prepayment/refinancing privilege described in section
11.2 of the Bond Purchase Agreement shall apply automatically to such Advance.


(f) In the event that (1) the Borrower makes a Maturity Extension Election with
respect to any Advance that has an Interim Maturity Date, and (2) the Borrower
selects as the Maturity Date for such extended Advance a new Maturity Date that
will occur on or after the fifth anniversary of the respective Maturity
Extension Effective Date, then the Borrower must elect a prepayment/refinancing
privilege for such extended Advance from between the options described in
sections 11.2 and 11.3 of the Bond Purchase Agreement (provided, however, that
each of the references to "the Requested Advance Date for such Advance" in
section 11.3 of the Bond Purchase Agreement shall be deemed to be a reference to
"the respective Maturity Extension Effective Date"). The Maturity Extension
Election Notice delivered by the Borrower in connection with each such Maturity
Extension Election must also specify the particular prepayment/refinancing
privilege that the Borrower elects for the respective extended Advance. In the
event that the Borrower elects for any such extended Advance a
prepayment/refinancing privilege described in section 11.3 of the Bond Purchase
Agreement, then the interest rate for such extended Advance, from and after the
respective Maturity Extension Effective Date, shall include a price (expressed
in terms of a basis point increment to the applicable basic interest rate) for
the particular prepayment/refinancing privilege that
















        




BOND - page 12



--------------------------------------------------------------------------------

RUS


the Borrower elects, which price shall be established by FFB, as of such
Maturity Extension Effective Date, in accordance with the principles of
paragraph 6(d) of this Bond.


(g) The maturity of each Advance may be extended more than once as provided in
this paragraph 15, but upon the twentieth anniversary of the Requested Advance
Date specified in the original Advance Request (if such twentieth anniversary
date is a Payment Date) or upon the Payment Date immediately preceding such
twentieth anniversary date (if such twentieth anniversary date is not a Payment
Date), no further Maturity Extensions may occur.


16. Prepayments.


(a) The Borrower may elect to prepay all or any portion of the outstanding
principal amount of any Advance made under this Bond, or to prepay this Bond in
its entirety, in the manner, at the price, and subject to the limitations
specified in this paragraph 16 (each such election being a "Prepayment
Election").


(b) For each Prepayment Election in which the Borrower elects to prepay a
particular amount of the outstanding principal of an Advance, the Borrower shall
deliver to RUS written notification of the respective Prepayment Election, in
the form of notification attached to this Bond as Annex 2-A (each such
notification being a "Prepayment Election Notice"), making reference to the
Advance Identifier that FFB assigned to the respective Advance (as provided in
the Bond Purchase Agreement) and specifying, among other things, the following:


(1) the particular date on which the Borrower intends to make the prepayment on
such Advance (such date being the "Intended Prepayment Date" for such Advance),
which date:


(A) must be a Business Day; and


(B) for any Advance for which the Borrower has selected a fixed premium
prepayment/refinancing privilege that includes a 5-year period during which such
Advance shall not be eligible for any prepayment or refinancing (such time
period being a "No-Call Period"), may not be a date that will occur before the
applicable "First Call Date" determined as provided in section 11.3.2 of the
Bond Purchase Agreement (such date being the "First Call Date"); and


(2) the amount of principal of the respective Advance that the Borrower intends
to prepay, which amount may be either:


(A) the total outstanding principal amount of such Advance; or








        




BOND - page 13



--------------------------------------------------------------------------------

RUS


(B) an amount less than the total outstanding principal amount of such Advance
(subject to subparagraph (g) of this paragraph 16) (any such amount being a
"Portion").


(c) For each Prepayment Election in which the Borrower elects to have a
particular amount of funds applied by FFB toward the prepayment of the
outstanding principal of an Advance, the Borrower shall deliver to RUS written
notification of the respective Prepayment Election, in the form of notification
attached to this Bond as Annex 2-B (each such notification also being a
"Prepayment Election Notice"), making reference to the Advance Identifier that
FFB assigned to the respective Advance (as provided in the Bond Purchase
Agreement) and specifying, among other things, the following:


(1) the particular date on which the Borrower intends to make the prepayment on
such Advance (such date being the "Intended Prepayment Date" for such Advance),
which date:


(A) must be a Business Day; and


(B) for any Advance for which the Borrower has selected a fixed premium
prepayment/refinancing privilege that includes a 5-year No-Call Period, may not
be a date that will occur before the applicable First Call Date; and


(2) the particular amount of funds that the Borrower elects to be applied by FFB
toward a prepayment of the outstanding principal amount of such Advance.


(d) To be effective, a Prepayment Election Notice must be approved by RUS in
writing, and such Prepayment Election Notice, together with written notification
of RUS's approval thereof, must be received by FFB on or before the fifth
Business Day before the date specified therein as the Intended Prepayment Date
for the respective Advance or Portion.


(e) The Borrower shall pay to FFB a price for the prepayment of any Advance, any
Portion of any Advance, or this Bond in its entirety (such price being the
"Prepayment Price" for such Advance or Portion or this Bond, as the case may be)
determined as follows:


(1) in the event that the Borrower elects to prepay the entire outstanding
principal amount of any Advance, then the Borrower shall pay to FFB a Prepayment
Price for such Advance equal to the sum of:


(A) the entire outstanding principal amount of such Advance on the Intended
Prepayment Date;
 
    






        




BOND - page 14



--------------------------------------------------------------------------------

RUS


(B) all unpaid interest (and Late Charges, if any) accrued on such Advance
through the Intended Prepayment Date; and


(C) the amount of the premium or discount credit (if any) that is required under
the particular prepayment/refinancing privilege that applies to such Advance as
provided in article 11 of the Bond Purchase Agreement;


(2) in the event that the Borrower elects to prepay a Portion of any Advance,
then the Borrower shall pay to FFB a Prepayment Price for such Portion that
would equal such Portion's pro rata share of the Prepayment Price that would be
required for a prepayment of the entire outstanding principal amount of such
Advance (determined in accordance with the principles of clause (1) of this
subparagraph (e)); and


(3) in the event that the Borrower elects to prepay this Bond in its entirety,
then the Borrower shall pay to FFB an amount equal to the sum of the Prepayment
Prices for all outstanding Advances (determined in accordance with the
principles of clause (1) of this subparagraph (e)).


(f) Payment of the Prepayment Price for any Advance, any Portion of any Advance,
or this Bond in its entirety shall be due to FFB before 3:00 p.m. (Washington,
DC, time) on the Intended Prepayment Date for such Advance or Portion or this
Bond, as the case may be.


(g) Each prepayment of a Portion shall, as to the principal amount of such
Portion, be subject to a minimum amount equal to $100,000.00 of principal.


(h) The Borrower may make more than one Prepayment Election with respect to an
Advance, each such Prepayment Election being made with respect to a different
Portion of such Advance, until such time as the entire principal amount of such
Advance is repaid in full.


17. Refinancings.


(a) The Borrower may elect to refinance the outstanding principal amount of any
Advance (but not any Portion) in the manner, at the price, and subject to the
limitations specified in this paragraph 17 (each such election being a
"Refinancing Election").    


(b) Except under the circumstances described in subparagraph (d) of this
paragraph 17, the Borrower shall deliver to FFB (with a copy to RUS) written
notification of each Refinancing Election, in the form of notification attached
to this Bond as Annex 3-A (each such notification being a










        




BOND - page 15



--------------------------------------------------------------------------------

RUS


"Refinancing Election Notice"), making reference to the Advance Identifier that
FFB assigned to the respective Advance (as provided in the Bond Purchase
Agreement) and specifying, among other things, the following:


(1) the particular date on which the Borrower intends to refinance the
respective Advance (such date being the "Intended Refinancing Date" for the
respective Advance), which date:


(A) must be a Payment Date; and


(B) for any Advance for which the Borrower has selected a prepayment/refinancing
privilege that includes a 5-year No-Call Period, may not be a date that will
occur before the applicable First Call Date;


(2) the amount of the outstanding principal of the respective Advance that the
Borrower elects to refinance (which may not be a Portion); and


(3) the Maturity Date that the Borrower selects to be in effect for such
principal amount after such refinancing, which date may be:


(A) the Maturity Date that is in effect for such Advance immediately before such
refinancing; or


(B) a new Maturity Date that the Borrower selects in connection with such
Refinancing Election, provided that such new Maturity Date meets the criteria
for Maturity Dates prescribed in section 7.3.1(a)(5) of the Bond Purchase
Agreement (provided, however, that for purposes of selecting a new Maturity Date
in connection with a Refinancing Election, each of the references to the
"Requested Advance Date" for the respective Advance in section 7.3.1(a)(5)(D) of
the Bond Purchase Agreement shall be deemed to be a reference to the "respective
Refinancing Effective Date").


(c) To be effective, a Refinancing Election Notice must be received by FFB on or
before the fifth Business Day before the date specified therein as the Intended
Refinancing Date.


(d) In the event that either of the circumstances described in clause (1) or (2)
of the next sentence shall have occurred, then a Refinancing Election Notice (in
the form of notice attached to this Bond as Annex 3-B), to be effective, must
first be delivered to RUS for approval and be approved by RUS in writing, and
such Refinancing Election Notice, together with written notification of RUS's
approval thereof, must be received by FFB on or before the fifth Business Day
before the date specified therein to be the Intended Refinancing Date. RUS








        




BOND - page 16



--------------------------------------------------------------------------------

RUS


approval of a Refinancing Election Notice will be required under either of the
following circumstances:


(1) (A) payment of any amount owing under this Bond is not made by the Borrower
when and as due; (B) payment is made by RUS in accordance with the guarantee set
forth at the end of this Bond; and (C) RUS delivers notice to both the Borrower
and FFB advising each of them that each Refinancing Election Notice delivered by
the Borrower after the date of such notice shall require the approval of RUS; or
  
(2) FFB at any time delivers written notice to both the Borrower and RUS
advising each of them that each Refinancing Election Notice delivered by the
Borrower after the date of such notice shall require the approval of RUS.


(e) The Borrower shall pay to FFB a price for the refinancing of any Advance
(such price being the "Refinancing Price" for such Advance) equal to the sum of:


(1) all unpaid interest (and Late Charges, if any) accrued on such Advance
through the Intended Refinancing Date; and


(2) the amount of the premium (if any) that is required under the particular
prepayment/refinancing privilege that applies to such Advance as provided in
article 11 of the Bond Purchase Agreement.


In the event that (A) the prepayment/refinancing privilege that applies to the
particular Advance being refinanced is the privilege described in section 11.2
of the Bond Purchase Agreement, and (B) the Market Value Premium (or Discount)
that is to be included in the Refinancing Price for such Advance is a discount
on such Advance, then such discount shall be applied by FFB in the manner
requested by the Borrower in a written notice delivered by the Borrower to FFB
and approved by RUS in writing.


(f) Payment of the Refinancing Price for any Advance shall be due to FFB before
3:00 p.m. (Washington, DC, time) on the Intended Refinancing Date for such
Advance.


(g) In the event that a Refinancing Election Notice (and, if required under
subparagraph (d) of this paragraph 17, written notification of RUS's approval
thereof) is received by FFB on or before the fifth Business Day before the
Intended Refinancing Date specified therein, then the refinancing of the
respective Advance shall become effective on such Intended Refinancing Date (in
such event, the Intended Refinancing Date being the "Refinancing Effective
Date"). In the event that a Refinancing Election Notice (and, if required under
subparagraph (d) of this paragraph 17, written notification of RUS's approval
thereof) is received by FFB after the fifth Business Day before the Intended






        




BOND - page 17



--------------------------------------------------------------------------------

RUS


Refinancing Date specified therein, then the refinancing of the respective
Advance shall become effective on the fifth Business Day to occur after the day
on which such Refinancing Election Notice (and, if required under subparagraph
(d) of this paragraph 17, written notification of RUS's approval thereof) is
received by FFB (in such event, the fifth Business Day to occur after the day on
which such Refinancing Election Notice (and, if required under subparagraph (d)
of this paragraph 17, written notification of RUS's approval thereof) is
received by FFB being the "Refinancing Effective Date"), provided that the
Borrower shall have paid to FFB, in addition to the Refinancing Price required
under subparagraph (e) of this paragraph 17, the interest accrued from the
Intended Refinancing Date through such Refinancing Effective Date.


(h) In the event that the Borrower makes a Refinancing Election with respect to
any Advance, the basic interest rate for such Advance, from and after the
respective Refinancing Effective Date, shall be the particular rate that is
established by FFB, as of such Refinancing Effective Date, in accordance with
the principles of paragraph 6(c) of this Bond.


(i) In the event that the Borrower makes a Refinancing Election with respect to
any Advance, then the fee for such Advance, from and after the respective
Refinancing Effective Date, shall be the particular fee that is assessed by FFB,
as of such Refinancing Effective Date, with the new Advance Period being the
period from the Refinancing Effective Date through the new Maturity Date, in
accordance with the principles of paragraphs 9(b) and (c) of this Bond.


(j) In the event that (1) the Borrower makes a Refinancing Election with respect
to any Advance, and (2) the Borrower selects as the Maturity Date for such
refinanced Advance either (A) the Maturity Date that is in effect for such
Advance immediately before such refinancing, and such Maturity Date will occur
before the fifth anniversary of the respective Refinancing Effective Date, or
(B) a new Maturity Date that will occur before the fifth anniversary of the
respective Refinancing Effective Date, then the prepayment/refinancing privilege
described in section 11.2 of the Bond Purchase Agreement shall apply
automatically to such Advance.


(k) In the event that (1) the Borrower makes a Refinancing Election with respect
to any Advance, and (2) the Borrower selects as the Maturity Date for such
refinanced Advance either (A) the Maturity Date that is in effect for such
Advance immediately before such refinancing, and such Maturity Date will occur
on or after the fifth anniversary of the respective Refinancing Effective Date,
or (B) a new Maturity Date that will occur on or after the fifth anniversary of
the respective Refinancing Effective Date, then the Borrower must elect a
prepayment/refinancing privilege for such refinanced Advance from between the
options described in sections 11.2 and 11.3 of the
















        




BOND - page 18



--------------------------------------------------------------------------------

RUS


Bond Purchase Agreement (provided, however, that each of the references to the
"Requested Advance Date for such Advance" in section 11.3 of the Bond Purchase
Agreement shall be deemed to be a reference to the "respective Refinancing
Effective Date"). The Refinancing Election Notice delivered by the Borrower in
connection with each such Refinancing Election must also specify the particular
prepayment/refinancing privilege that the Borrower elects for the respective
refinanced Advance. In the event that the Borrower elects for any such
refinanced Advance a prepayment/refinancing privilege described in section 11.3
of the Bond Purchase Agreement, then the interest rate for such refinanced
Advance, from and after the respective Refinancing Effective Date, shall include
a price (expressed in terms of a basis point increment to the applicable basic
interest rate) for the particular prepayment/refinancing privilege that the
Borrower elects, which increment shall be established by FFB, as of such
Refinancing Effective Date, in accordance with the principles of paragraph 6(d)
of this Bond.


(l) In the event that the Borrower makes a Refinancing Election with respect to
any Advance, then the outstanding principal amount of such Advance, after the
respective Refinancing Effective Date, shall be due and payable in accordance
with this subparagraph (l).


(1) With respect to each Advance to which either the "equal principal
installments" method or the "graduated principal installments" method for the
repayment of principal applies, the amount of the quarterly principal
installments that will be due after the respective Refinancing Effective Date
shall be equal to the amount of the quarterly installments of equal principal or
graduated principal, as the case may be, that were due in accordance with the
principal repayment schedule that applied to such Advance immediately before the
respective Refinancing Effective Date.


(2) With respect to each Advance to which the "level debt service" method for
the repayment of principal applies, the amount of the level quarterly payments
consisting of a principal installment and accrued interest that will be due
after the respective Refinancing Effective Date shall be newly computed so that
the amount of each such quarterly payment consisting of a principal installment
and accrued interest (taking into account the new interest rate that applies to
such Advance from and after such Refinancing Effective Date) shall be
substantially equal to the amount of every other quarterly payment consisting of
a principal installment and accrued interest, and shall be sufficient, when
added to all other such newly-computed level quarterly payments consisting of a
principal installment and accrued interest, to repay the outstanding principal
amount of such refinanced Advance in full on the Final Maturity Date
(notwithstanding the fact


















        




BOND - page 19



--------------------------------------------------------------------------------

RUS


that the Borrower may have selected a Maturity Date for such refinanced Advance
that will occur before the Final Maturity Date).


(3) The quarterly installments of equal principal or graduated principal, or the
newly-computed level quarterly payments consisting of a principal installment
and accrued interest, as the case may be, shall be due beginning on the first
Payment Date to occur after the respective Refinancing Effective Date, and shall
be due on each Payment Date to occur thereafter up through and including the
earlier to occur of (A) the new Maturity Date that the Borrower selected for
such refinanced Advance, on which date the entire unpaid principal amount of
such refinanced Advance shall also be payable, subject to Maturity Extensions
(as provided in paragraph 15 of this Note) if the new Maturity Date is an
Interim Maturity Date, or (B) the date on which the entire principal amount of
such refinanced Advance, and all unpaid interest (and Late Charges, if any)
accrued thereon, are paid.
 
(m) The Borrower may make more than one Refinancing Election with respect to any
Advance.


18.
Rescission of Prepayment Elections and Refinancing Elections; Late Charges for
Late Payments.



(a) The Borrower may rescind any Prepayment Election made in accordance with
paragraph 16 of this Bond or any Refinancing Election made in accordance with
paragraph 17 of this Bond, but only in accordance with this paragraph 18.


(b) The Borrower shall deliver to both FFB and RUS written notification of each
rescission of a Prepayment Election or a Refinancing Election (each such
notification being an "Election Rescission Notice") specifying the particular
Advance for which the Borrower wishes to rescind such Prepayment Election or
Refinancing Election, as the case may be, which specification must make
reference to both:


(1) the particular Advance Identifier that FFB assigned to such Advance (as
provided in the Bond Purchase Agreement); and


(2) the RUS account number for such Advance.


The Election Rescission Notice may be delivered by facsimile transmission to FFB
at (202) 622-0707 and to RUS at (202) 720-1401, or at such other facsimile
number or numbers as either FFB or RUS may from time to time communicate to the
Borrower.


(c) To be effective, an Election Rescission Notice must be received by both FFB
and RUS not later than 3:30 p.m. (Washington, DC, time) on the second Business
Day before the








        




BOND - page 20



--------------------------------------------------------------------------------

RUS


Intended Prepayment Date or the Intended Refinancing Date, as the case may be.


(d) In the event that the Borrower (1) makes a Prepayment Election in accordance
with paragraph 16 of this Bond or a Refinancing Election in accordance with
paragraph 17 of this Bond; (2) does not rescind such Prepayment Election or
Refinancing Election, as the case may be, in accordance with this paragraph 18;
and (3) does not, before 3:00 p.m. (Washington, DC, time) on the Intended
Prepayment Date or Intended Refinancing Date, as the case may be, pay to FFB the
Prepayment Price described in paragraph 16(e) of this Bond or Refinancing Price
described in paragraph 17(e) of this Bond, as the case may be, then a Late
Charge shall accrue on any such unpaid amount from the Intended Prepayment Date
or Intended Refinancing Date, as the case may be, to the date on which payment
is made, computed in accordance with the principles of paragraph 11 of this
Bond.


19.    Amendments to Bond.


To the extent not inconsistent with applicable law, this Bond, for so long as
FFB or its agent is the holder thereof, shall be subject to modification by such
amendments, extensions, and renewals as may be agreed upon from time to time by
FFB and the Borrower, with the approval of RUS.


20.    Certain Waivers.


The Borrower hereby waives any requirement for presentment, protest, or other
demand or notice with respect to this Bond.


21.    Bond Effective Until Paid.


This Bond shall continue in full force and effect until all principal
outstanding hereunder, all interest accrued hereunder, all premiums (if any)
payable under paragraphs 16 and 17 of this Bond, all Late Charges (if any)
payable under paragraphs 11 and 18 of this Bond, and all fees (if any) payable
under paragraph 9 of this Bond have been paid in full.


22.
RUS Guarantee of Bond.



Upon execution of the guarantee set forth at the end of this Bond (the "RUS
Guarantee"), the payment by the Borrower of all amounts due and payable under
this Bond, when and as due, shall be guaranteed by the United States of America,
acting through RUS, pursuant to the Rural Electrification Act of 1936, as
amended (codified at 7 U.S.C. § 901 et seq.). In consideration of the RUS
Guarantee, the Borrower promises to RUS to make all payments due under this Bond
when and as due.




        




BOND - page 21



--------------------------------------------------------------------------------

RUS




23.
Pledge Agreement.



This Bond is one of several Bonds referred to in the Pledge Agreement, wherein
the Borrower made provision for the pledge and grant of a security interest in,
under certain circumstances described therein, certain property of the Borrower,
described therein, to secure the payment of and performance of certain
obligations owed to RUS, as set forth in the Pledge Agreement.


24. Guarantee Payments; Reimbursement.


If RUS makes any payment, pursuant to the RUS Guarantee, of any amount due and
payable under this Bond, when and as due, each and every such payment so made
shall be deemed to be a payment hereunder; provided, however, that no payment by
RUS pursuant to the RUS Guarantee shall be considered a payment for purposes of
determining the existence of a failure by the Borrower to perform its obligation
to RUS to make all payments under this Bond when and as due. RUS shall have any
rights by way of subrogation, agreement or otherwise which arise as a result of
such payment pursuant to the RUS Guarantee.


25.
Default and Enforcement.



In case of a default by the Borrower under this Bond or the occurrence of an
event of default under the Bond Guarantee Agreement, then, in consideration of
the obligation of RUS under the RUS Guarantee, in that event, to make payments
to FFB as provided in this Bond, RUS, in its own name, shall have all rights,
powers, privileges, and remedies of the holder of this Bond, in accordance with
the terms of this Bond, the Bond Guarantee Agreement, and the Pledge Agreement,
including, without limitation, the right to enforce or collect all or any part
of the obligation of the Borrower under this Bond or arising as a result of the
RUS Guarantee, to file proofs of claim or any other document in any bankruptcy,
insolvency, or other judicial proceeding, and to vote such proofs of claim.


26.    Acceleration.


The entire unpaid principal amount of this Bond, and all interest thereon, may
be declared, and upon such declaration shall become, due and payable to RUS,
under the circumstances described, and in the manner and with the effect
provided, in the Bond Guarantee Agreement.








        




BOND - page 22



--------------------------------------------------------------------------------


RUS


    
IN WITNESS WHEREOF, the Borrower has caused this Bond to be signed in its
corporate name and its corporate seal to be hereunder affixed and attested by
its officers thereunto duly authorized, all as of the day and year first above
written.






NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
(the "Borrower")
                
BY:
                


Signature: /s/ SHELDON C. PETERSEN
            
Print Name: Sheldon C. Petersen


Title: Governor and
Chief Executive Officer




(SEAL)
      
ATTEST:
                


Signature: /s/ ROBERTA B. ARONSON


Print Name: Roberta B. Aronson


Title: Assistant Secretary-Treasurer


                          




        




BOND - page 23



--------------------------------------------------------------------------------


RUS
























ANNEX 1-A


TO


FUTURE ADVANCE BOND










FORM


OF


MATURITY EXTENSION ELECTION NOTICE




































--------------------------------------------------------------------------------

RUS




MATURITY EXTENSION ELECTION NOTICE
    
****************************************************************


PART 1 OF THIS FORM HAS BEEN COMPLETED BY RUS. THE BORROWER SHOULD COMPLETE PART
2 OF THIS FORM ONLY FOR THOSE PARTICULAR ADVANCES IDENTIFIED IN PART 1 OF THIS
FORM WITH RESPECT TO WHICH THE BORROWER ELECTS TO HAVE THE MATURITY EXTENDED TO
A NEW MATURITY DATE OTHER THAN THE IMMEDIATELY FOLLOWING QUARTERLY PAYMENT DATE.


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone: (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO FFB AT THE FOLLOWING ADDRESS:


Director of Lending
Federal Financing Bank
Main Treasury Building
1500 Pennsylvania Avenue, NW
Washington, DC 20220


Telephone: (202) 622-2470
Facsimile: (202) 622-0707


DELIVER A COPY OF THIS FORM TO RUS AT THE ADDRESS OF THE CONTACT OFFICE
INDICATED BELOW:
 
Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC 20250-1560


Reference: Section 313A Loan Guarantee


Telephone: (202) 720-0424
Facsimile: (202) 690-0717


THE BORROWER SHOULD NOT COMPLETE THIS FORM OR DELIVER IT TO FFB IF THE BORROWER
DESIRES TO HAVE THE MATURITY OF ALL OF THE ADVANCES IDENTIFIED IN PART 1 OF THIS
FORM EXTENDED AUTOMATICALLY TO THE IMMEDIATELY FOLLOWING QUARTERLY PAYMENT DATE.


IF THE BORROWER DOES NOT RETURN THIS FORM TO FFB, THE MATURITY OF ALL OF THE
ADVANCES IDENTIFIED IN PART 1 OF THIS FORM WILL BE EXTENDED AUTOMATICALLY TO THE
IMMEDIATELY FOLLOWING QUARTERLY PAYMENT DATE.




****************************************************************


MATURITY EXTENTION ELECTION NOTICE - page 1




--------------------------------------------------------------------------------

RUS


MATURITY EXTENSION ELECTION NOTICE




Director of Lending
Federal Financing Bank


Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):




Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Finance Corporation


FFB Bond Identifier:     _____________________


RUS Bond Number:    _____________________




Part 1 (To be completed by RUS):




Each of the advances of funds ("Advances") identified in this Part 1 will mature
on _______________ (the "Maturity Date").




FFB ADVANCE IDENTIFIER
 
RUS ACCOUNT NUMBER
 
ORIGINAL ADVANCE DATE
 
ORIGINAL ADVANCE AMOUNT
 
OUTSTANDING PRINCIPAL AMOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$



      








MATURITY EXTENTION ELECTION NOTICE - page 2




--------------------------------------------------------------------------------

RUS


Part 2:




Notice is hereby given to FFB (and RUS) of the Borrower's election that the
maturity of each of the Advances identified in this Part 2 be extended as
follows:


FFB ADVANCE IDENTIFIER1
 
OPTIONAL PRINCIPAL AMOUNT2
 
AMOUNT OF PRINCIPAL TO BE EXTENDED3


 
NEW MATURITY DATE4
 
TYPE OF PREPAYMENT/REFINANCING PRIVILEGE5
 
5-YEAR NO-CALL PERIOD6
 
PREMIUM OPTION7
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$
 
 
 
 
 
o
 
o
 
o
 
 
$
 
 
 
 
 
o
 
o
 
o
 
 
$
 
 
 
 
 
o
 
o
 
o
 
 
$
 
 
 
 
 
o
 
o
 
o

____________________________
1Complete 1 line in Part 2 for each Advance identified in Part 1 with respect to
which the Borrower elects to have the maturity extended to a new Maturity Date
other than the next Payment Date. Insert the FFB Advance Identifier that FFB
assigned to the respective Advance for each Advance identified in Part 1 with
respect to which the Borrower elects to have the maturity so extended.
2The Borrower has the option of making a payment of principal on the Maturity
Date without any premium being charged. For each Advance, insert the amount of
any such optional principal payment that will be paid on the Maturity Date.
3For each Advance, insert the amount of principal for which the maturity is to
be extended. That amount must equal the difference between the outstanding
principal amount for the respective Advance, as specified in Part 1, and the
optional principal payment (if any) for such Advance inserted by the Borrower in
Part 2.
4For each Advance, insert the particular calendar date that the Borrower selects
to be the new Maturity Date to be in effect for the respective Advance after the
Maturity Extension, which new Maturity Date must meet all the criteria for
Maturity Dates specified in section 7.3.1(a)(5) of the Bond Purchase Agreement
referred to in the Bond.
5Elect 1 of the following 2 types of prepayment/refinancing privilege for an
Advance only if the new Maturity Date selected for such Advance will occur on or
after the fifth anniversary of the effective date of this Maturity Extension.
The 2 types of prepayment/refinancing privilege are: the market value premium
(or discount) privilege ("M") and a fixed premium privilege ("F"). Insert in the
box the letter-symbol for the particular type of prepayment/refinancing
privilege elected.
6Elect 1 of the following 2 no-call period options for an Advance only if a
fixed premium privilege is elected as the prepayment/refinancing privilege for
such Advance. The 2 no-call period options are: yes ("Y"), if the Borrower
elects to have the fixed premium prepayment/refinancing privilege include a
5-year period during which the Advance will not be eligible for prepayment or
refinancing, and no ("N"), if the Borrower elects to have the fixed premium
prepayment/refinancing privilege not include any such a 5-year no-call period.
Insert in the box the letter-symbol for the particular no-call period option
elected.
    
7Select 1 of the following 3 premium options for an Advance only if a fixed
premium privilege is elected as the prepayment/refinancing privilege for such
Advance. The 3 premium options are: a 10% premium declining over 10 years ("X"),
a 5% premium declining over 10 years ("X"), a 5% premium declining over 5 years
("V"), and par (no premium) ("P"). Insert in the box the letter-symbol for the
particular premium option selected.


                 MATURITY EXTENTION ELECTION NOTICE - page 3




--------------------------------------------------------------------------------

RUS




The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Maturity Extension Election Notice on behalf of the
Borrower is valid and in full force and effect on the date hereof.






NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
(the "Borrower")




By:  _______________________


Name:  _______________________


Title:  _______________________


Date:  _______________________








     














































MATURITY EXTENTION ELECTION NOTICE - page 4




--------------------------------------------------------------------------------


RUS
























ANNEX 1-B


TO


FUTURE ADVANCE BOND










FORM


OF


MATURITY EXTENSION ELECTION NOTICE


(RUS APPROVAL REQUIRED)








--------------------------------------------------------------------------------

RUS


MATURITY EXTENSION ELECTION NOTICE
(RUS APPROVAL REQUIRED)


**************************************************************************


PART 1 OF THIS FORM HAS BEEN COMPLETED BY RUS. THE BORROWER SHOULD COMPLETE PART
2 OF THIS FORM ONLY FOR THOSE PARTICULAR ADVANCES IDENTIFIED IN PART 1 OF THIS
FORM WITH RESPECT TO WHICH THE BORROWER ELECTS TO HAVE THE MATURITY EXTENDED TO
A NEW MATURITY DATE OTHER THAN THE IMMEDIATELY FOLLOWING QUARTERLY PAYMENT DATE.


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone: (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO RUS AT THE ADDRESS OF THE CONTACT
OFFICE INDICATED BELOW:


Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC 20250-1560


Reference: Section 313A Loan Guarantee


Telephone: (202) 720-0424
Facsimile: (202) 690-0717


THE BORROWER SHOULD NOT COMPLETE THIS FORM OR DELIVER IT TO RUS IF THE BORROWER
DESIRES TO HAVE THE MATURITY OF ALL OF THE ADVANCES IDENTIFIED IN PART 1 OF THIS
FORM EXTENDED AUTOMATICALLY TO THE IMMEDIATELY FOLLOWING QUARTERLY PAYMENT DATE.


IF THE BORROWER DOES NOT RETURN THIS FORM TO RUS, THE MATURITY OF ALL OF THE
ADVANCES IDENTIFIED IN PART 1 OF THIS FORM WILL BE EXTENDED AUTOMATICALLY TO THE
IMMEDIATELY FOLLOWING QUARTERLY PAYMENT DATE.




***************************************************************************


















MATURITY EXTENSION ELECTION NOTICE (RUS APPROVAL REQ'D) - page 1




--------------------------------------------------------------------------------

RUS


MATURITY EXTENSION ELECTION NOTICE




Director of Lending
Federal Financing Bank


Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):




Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Finance Corporation


FFB Bond Identifier:     _____________________


RUS Bond Number:    _____________________




Part 1 (To be completed by RUS):




Each of the advances of funds ("Advances") identified in this Part 1 will mature
on _______________ (the "Maturity Date").




FFB ADVANCE IDENTIFIER
 
RUS ACCOUNT NUMBER
 
ORIGINAL ADVANCE DATE
 
ORIGINAL ADVANCE AMOUNT
 
OUTSTANDING PRINCIPAL AMOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$







     


MATURITY EXTENSION ELECTION NOTICE (RUS APPROVAL REQ'D) - page 2




--------------------------------------------------------------------------------

RUS


Part 2:




Notice is hereby given to FFB (and RUS) of the Borrower's election that the
maturity of each of the Advances identified in this Part 2 be extended as
follows:


FFB ADVANCE IDENTIFIER1 
 
OPTIONAL PRINCIPAL AMOUNT2
 
AMOUNT OF PRINCIPAL TO BE EXTENDED3


 
NEW MATURITY DATE4
 
TYPE OF PREPAYMENT/REFINANCING PRIVILEGE5
 
5-YEAR NO-CALL PERIOD6
 
PREMIUM OPTION7
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$
 
 
 
 
 
o
 
o
 
o
 
 
$
 
 
 
 
 
o
 
o
 
o
 
 
$
 
 
 
 
 
o
 
o
 
o
 
 
$
 
 
 
 
 
o
 
o
 
o



1Complete 1 line in Part 2 for each Advance identified in Part 1 with respect to
which the Borrower elects to have the maturity extended to a new Maturity Date
other than the next Payment Date. Insert the FFB Advance Identifier that FFB
assigned to the respective Advance for each Advance identified in Part 1 with
respect to which the Borrower elects to have the maturity so extended.
2The Borrower has the option of making a payment of principal on the Maturity
Date without any premium being charged. For each Advance, insert the amount of
any such optional principal payment that will be paid on the Maturity Date.
3For each Advance, insert the amount of principal for which the maturity is to
be extended. That amount must equal the difference between the outstanding
principal amount for the respective Advance, as specified in Part 1, and the
optional principal payment (if any) for such Advance inserted by the Borrower in
Part 2.
4For each Advance, insert the particular calendar date that the Borrower selects
to be the new Maturity Date" to be in effect for the respective Advance after
the Maturity Extension, which new Maturity Date must meet all the criteria for
Maturity Dates specified in section 7.3.1(a)(5) of the Bond Purchase Agreement
referred to in the Bond.
5Elect 1 of the following 2 types of prepayment/refinancing privilege for an
Advance only if the new Maturity Date selected for such Advance will occur on or
after the fifth anniversary of the effective date of this Maturity Extension.
The 2 types of prepayment/refinancing privilege are: the market value premium
(or discount) privilege ("M") and a fixed premium privilege ("F"). Insert in the
box the letter-symbol for the particular type of prepayment/refinancing
privilege elected.
6Elect 1 of the following 2 no-call period options for an Advance only if a
fixed premium privilege is elected as the prepayment/refinancing privilege for
such Advance. The 2 no-call period options are: yes ("Y"), if the Borrower
elects to have the fixed premium prepayment/refinancing privilege include a
5-year period during which the Advance will not be eligible for prepayment or
refinancing, and no ("N"), if the Borrower elects to have the fixed premium
prepayment/refinancing privilege not include any such a 5-year no-call period.
Insert in the box the letter-symbol for the particular no-call period option
elected.
7Select 1 of the following 3 premium options for an Advance only if a fixed
premium privilege is elected as the prepayment/refinancing privilege for such
Advance. The 3 premium options are: a 10% premium declining over 10 years ("X"),
a 5% premium declining over 5 years ("V"), and par (no premium) ("P"). Insert in
the box the letter-symbol for the particular premium option selected.


MATURITY EXTENSION ELECTION NOTICE (RUS APPROVAL REQ'D) - page 3




--------------------------------------------------------------------------------

RUS


The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Maturity Extension Election Notice on behalf of the
Borrower is valid and in full force and effect on the date hereof.




NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
(the "Borrower")




By:  _______________________


Name:  _______________________


Title:  _______________________


Date:  _______________________






NOTICE OF RUS APPROVAL OF
MATURITY EXTENSION ELECTION NOTICE




Notice is hereby given to FFB that the preceding Maturity Extension Election
Notice made by the Borrower identified therein has been approved by RUS for
purposes of the Bond identified therein.


ADMINISTRATOR of the
RURAL UTILITIES SERVICE,
acting through his or her
duly authorized designee




    
By:  _______________________


Name:  _______________________


Title:  _______________________


Date:  _______________________


      
MATURITY EXTENSION ELECTION NOTICE (RUS APPROVAL REQ'D) - page 4




--------------------------------------------------------------------------------


RUS
























ANNEX 2-A


TO


FUTURE ADVANCE BOND










FORM


OF


PREPAYMENT ELECTION NOTICE


SPECIFIED PRINCIPAL AMOUNT(S)


(RUS APPROVAL REQUIRED)


    


























--------------------------------------------------------------------------------

RUS


PREPAYMENT ELECTION NOTICE
SPECIFIED PRINCIPAL AMOUNT(S)
(RUS APPROVAL REQUIRED)
**************************************************************************


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone: (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO RUS AT THE ADDRESS OF THE CONTACT
OFFICE INDICATED BELOW:


Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC 20250-1560


Reference: Section 313A Loan Guarantee


Telephone: (202) 720-0424
Facsimile: (202) 690-0717
**************************************************************************
PREPAYMENT ELECTION NOTICE
SPECIFIED PRINCIPAL AMOUNT(S)


Director of Lending
Federal Financing Bank


Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):




Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Finance Corporation




FFB Bond Identifier:     ____________________1 


____________________________ 
1Insert the FFB Bond Identifier that FFB assigned to the Bond (as provided in
the Bond Purchase Agreement referred to in the Bond).


PREPAYMENT ELECTION NOTICE - SP PRN (RUS APPROVAL REQ'D) - page 1




--------------------------------------------------------------------------------

RUS


Part 1:




Notice is hereby given to FFB (and RUS) of the Borrower's election to prepay all
or a portion of the outstanding principal amount of the advances of funds
("Advances") identified in this Part 1:


FFB ADVANCE IDENTIFIER2
 
RUS ACCOUNT NUMBER3
 
ORIGINAL ADVANCE DATE4
 
ORIGINAL ADVANCE AMOUNT5
 
OUTSTANDING PRINCIPAL AMOUNT6
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$





Part 2:




The Borrower intends to prepay all or a portion of the outstanding principal
amount of each of the Advances identified in Part 1 on the following date (such
date being the "Intended Prepayment Date"):


_______________________________________7 






____________________________________
2Complete 1 line in Part 1 for each Advance that the Borrower intends to prepay
in whole or in part. For each Advance, insert the FFB Advance Identifier for the
respective Advance as specified in the most recent billing notice delivered by
RUS to the Borrower.
3For each Advance, insert the RUS Account Number for the respective Advance as
specified in the most recent billing notice delivered by RUS to the Borrower.
4For each Advance, insert the date on which FFB made the respective Advance to
the Borrower.
5For each Advance, insert the original principal amount of the respective
Advance that FFB made to the Borrower.
6Insert the outstanding principal amount of each Advance specified in Part 1 as
of the day before the date on which the Borrower intends to make a prepayment on
the respective Advances.
7Insert the particular calendar date that the Borrower selects to be the date on
which the Borrower intends to prepay the Advances specified in Part 1, which
date must meet the criteria for Intended Prepayment Date prescribed in paragraph
16(b)(1) of the Bond.
         
PREPAYMENT ELECTION NOTICE - SP PRN (RUS APPROVAL REQ'D) - page 2




--------------------------------------------------------------------------------

RUS


Part 3:




For each of the Advances identified in Part 1, the respective amount of
principal that the Borrower intends to prepay on the Intended Prepayment Date is
as follows:


FFB ADVANCE IDENTIFIER8
 
 AMOUNT OF PRINCIPAL TO BE PREPAID9
 
 
 
 
 
$
 
 
$
 
 
$





The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Prepayment Election Notice on behalf of the Borrower is
valid and in full force and effect on the date hereof.








NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
(the "Borrower")




By:  _______________________


Name:  _______________________


Title:  _______________________


Date:  _______________________


_______________________
8Complete 1 line in Part 3 for each Advance identified in Part 1.
9For each Advance, insert the amount of principal that will be prepaid on the
Intended Prepayment Date.


PREPAYMENT ELECTION NOTICE - SP PRN (RUS APPROVAL REQ'D) - page 3




--------------------------------------------------------------------------------

RUS


NOTICE OF RUS APPROVAL OF
PREPAYMENT ELECTION NOTICE






Notice is hereby given to FFB that the preceding Prepayment Election Notice made
by the Borrower identified therein has been approved by RUS for purposes of the
Bond identified therein.




ADMINISTRATOR of the
RURAL UTILITIES SERVICE,
acting through his or her
duly authorized designee








    
By:  _______________________


Name:  _______________________


Title:  _______________________


Date:  _______________________
















 










PREPAYMENT ELECTION NOTICE - SP PRN (RUS APPROVAL REQ'D) - page 4






--------------------------------------------------------------------------------


RUS
























ANNEX 2-B


TO


FUTURE ADVANCE BOND










FORM


OF


PREPAYMENT ELECTION NOTICE


FIXED SUM TO BE APPLIED


(RUS APPROVAL REQUIRED)






























--------------------------------------------------------------------------------

RUS


PREPAYMENT ELECTION NOTICE
FIXED SUM TO BE APPLIED
(RUS APPROVAL REQUIRED)
**************************************************************************


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone: (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO RUS AT THE ADDRESS OF THE CONTACT
OFFICE INDICATED BELOW:


Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC 20250-1560


Reference: Section 313A Loan Guarantee


Telephone: (202) 720-0424
Facsimile: (202) 690-0717


************************************************************************
PREPAYMENT ELECTION NOTICE
FIXED SUM TO BE APPLIED




Director of Lending
Federal Financing Bank


Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):




Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Finance Corporation


FFB Bond Identifier:                  ________________________1    


_____________________
    
1Insert the FFB Bond Identifier that FFB assigned to the Bond (as provided in
the Bond Purchase Agreement referred to in the Bond).


PREPAYMENT ELECTION NOTICE - FX SUM (RUS APPROVAL REQ'D) - page 1




--------------------------------------------------------------------------------

RUS


Part 1:




Notice is hereby given to FFB (and RUS) of the Borrower's election to prepay all
or a portion of the outstanding principal amount of the advances of funds
("Advances") identified in this Part 1:




FFB ADVANCE IDENTIFIER2
 
RUS ACCOUNT NUMBER3
 
ORIGINAL ADVANCE DATE4
 
ORIGINAL ADVANCE AMOUNT5
 
OUTSTANDING PRINCIPAL AMOUNT6
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$





Part 2:




The Borrower intends to prepay all or a portion of the outstanding principal
amount of the Advances identified in Part 1 on the following date (such date
being the "Intended Prepayment Date"):




____________________________________7 






_______________________________________
2Complete 1 line in Part 1 for each Advance that the Borrower intends to prepay
in whole or in part. For each Advance, insert the FFB Advance Identifier for the
respective Advance as specified in the most recent billing notice delivered by
RUS to the Borrower.
3For each Advance, insert the RUS Account Number for the respective Advance as
specified in the most recent billing notice delivered by RUS to the Borrower.
4For each Advance, insert the date on which FFB made the respective Advance to
the Borrower.
5For each Advance, insert the original principal amount of the respective
Advance that FFB made to the Borrower.
6Insert the outstanding principal amount of each Advance specified in Part 1 as
of the day before the date on which the Borrower intends to make a prepayment on
the respective Advances.
7Insert the particular calendar date that the Borrower selects to be the date on
which the Borrower intends to prepay the Advances specified in Part 1, which
date must meet the criteria for Intended Prepayment Date prescribed in paragraph
16(b)(1) of the Bond.


PREPAYMENT ELECTION NOTICE - FX SUM (RUS APPROVAL REQ'D) - page 2




--------------------------------------------------------------------------------

RUS


Part 3:




The Borrower elects to have the following amount of funds applied by FFB toward
a prepayment of the outstanding principal amount of the Advances identified in
Part 1, in the order in which they appear in Part 1:


____________________________________8 




    
The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Prepayment Election Notice on behalf of the Borrower is
valid and in full force and effect on the date hereof.








NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
(the "Borrower")




By:  _______________________


Name:  _______________________


Title:  _______________________


Date:  _______________________


















__________________________________________
8Insert the particular amount of funds that the Borrower elects to be applied by
FFB toward a prepayment of the outstanding principal amount of the Advances
identified in Part 1, in the order in which they appear in Part 1.


PREPAYMENT ELECTION NOTICE - FX SUM (RUS APPROVAL REQ'D) - page 3




--------------------------------------------------------------------------------

RUS




NOTICE OF RUS APPROVAL OF
PREPAYMENT ELECTION NOTICE






Notice is hereby given to FFB that the preceding Prepayment Election Notice made
by the Borrower identified therein has been approved by RUS for purposes of the
Bond identified therein.




ADMINISTRATOR of the
RURAL UTILITIES SERVICE,
acting through his or her
duly authorized designee








    
By:  _______________________


Name:  _______________________


Title:  _______________________


Date:  _______________________












    




















PREPAYMENT ELECTION NOTICE - FX SUM (RUS APPROVAL REQ'D) - page 4




--------------------------------------------------------------------------------


RUS
























ANNEX 3-A


TO


FUTURE ADVANCE BOND










FORM


OF


REFINANCING ELECTION NOTICE






--------------------------------------------------------------------------------

RUS


REFINANCING ELECTION NOTICE


****************************************************************


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone: (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO FFB AT THE FOLLOWING ADDRESS:


Director of Lending
Federal Financing Bank
Main Treasury Building
1500 Pennsylvania Avenue, NW
Washington, DC 20220


Telephone: (202) 622-2470
Facsimile: (202) 622-0707


DELIVER A COPY OF THIS FORM TO RUS AT THE ADDRESS OF THE CONTACT OFFICE
INDICATED BELOW:
 
Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC 20250-1560


Reference: Section 313A Loan Guarantee


Telephone: (202) 720-0424
Facsimile: (202) 690-0717


******************************************************************************
REFINANCING ELECTION NOTICE


Director of Lending
Federal Financing Bank




Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):




Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Corporation


REFINANCING ELECTION NOTICE - page 1




--------------------------------------------------------------------------------

RUS




FFB Bond Identifier: ______________________1 


Part 1:


Notice is hereby given to FFB (and RUS) of the Borrower's election to refinance
the outstanding principal amount of each of the advances of funds ("Advances")
identified in this Part 1:




FFB ADVANCE IDENTIFIER2
 
RUS ACCOUNT NUMBER3
 
ORIGINAL ADVANCE DATE4
 
ORIGINAL ADVANCE AMOUNT5
 
OUTSTANDING PRINCIPAL AMOUNT6
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$



Part 2:


The Borrower intends to refinance the outstanding principal amount of each of
the Advances identified in Part 1 on the following date (such date being the
"Intended Refinancing Date"):
____________________________________7 




_____________________________
1Insert the FFB Bond Identifier that FFB assigned to the Bond (as provided in
the Bond Purchase Agreement referred to in the Bond).
2Complete 1 line in Part 1 for each Advance that the Borrower intends to
refinance. For each Advance, insert the FFB Advance Identifier for the
respective Advance as specified in the most recent billing notice delivered by
RUS to the Borrower.
3For each Advance, insert the RUS Account Number for the respective Advance as
specified in the most recent billing notice delivered by RUS to the Borrower.
4For each Advance, insert the date on which FFB made the respective Advance to
the Borrower.
5For each Advance, insert the original principal amount of the respective
Advance that FFB made to the Borrower.
6For each Advance, insert the outstanding principal amount of the respective
Advance as of the day before the intended refinancing.
7Insert the particular calendar date that the Borrower selects to be the date on
which the Borrower intends to refinance the Advances specified in Part 1, which
date must meet the criteria for Intended Refinancing Date prescribed in
paragraph 17(b)(1) of the Bond.




REFINANCING ELECTION NOTICE - page 2




--------------------------------------------------------------------------------

RUS




Part 3:




Notice is hereby given to FFB (and RUS) of the Borrower's election that each of
the Advances identified in Part 1 is to be refinanced as follows:


FFB ADVANCE IDENTIFIER8
 
AMOUNT OF PRINCIPAL TO BE REFINANCED9


 
NEW MATURITY DATE10
 
TYPE OF PREPAYMENT/REFINANCING PRIVILEGE11
 
5-YEAR NO-CALL PERIOD12
 
PREMIUM OPTION13
 
 
 
 
 
 
 
 
 
 
 
 
 
$
 
 
 
o
 
o
 
o
 
 
$
 
 
 
o
 
o
 
o
 
 
$
 
 
 
o
 
o
 
o
 
 
$
 
 
 
o
 
o
 
o







______________________________
8Complete 1 line in Part 3 for each Advance identified in Part 1 as being an
Advance the Borrower elects to refinance. Insert the FFB Advance Identifier that
FFB assigned to the respective Advance.
9For each Advance, insert the amount of principal that is to be refinanced. This
will be the same amount as the outstanding principal amount of the respective
Advance inserted in Part 1.
10For each Advance, insert the particular calendar date that the Borrower
selects to be the new Maturity Date to be in effect for the respective Advance
after the refinancing, which new Maturity Date must meet all the criteria for
Maturity Dates specified in section 7.3.1(a)(5) of the Bond Purchase Agreement
referred to in the Bond.
11Elect 1 of the following 2 types of prepayment/refinancing privilege for an
Advance only if the new Maturity Date selected for such Advance will occur on or
after the fifth anniversary of the effective date of this Maturity Extension.
The 2 types of prepayment/refinancing privilege are: the market value premium
(or discount) privilege ("M") and a fixed premium privilege ("F"). Insert in the
box the letter-symbol for the particular type of prepayment/refinancing
privilege elected.
12Elect 1 of the following 2 no-call period options for an Advance only if a
fixed premium privilege is elected as the prepayment/refinancing privilege for
such Advance. The 2 no-call period options are: yes ("Y"), if the Borrower
elects to have the fixed premium prepayment/refinancing privilege include a
5-year period during which the Advance will not be eligible for prepayment or
refinancing, and no ("N"), if the Borrower elects to have the fixed premium
prepayment/refinancing privilege not include any such a 5-year no-call period.
Insert in the box the letter-symbol for the particular no-call period option
elected.
13Select 1 of the following 3 premium options for an Advance only if a fixed
premium privilege is elected as the prepayment/refinancing privilege for such
Advance. The 3 premium options are: a 10% premium declining over 10 years ("X"),
a 5% premium declining over 5 years ("V"), and par (no premium) ("P"). Insert in
the box the letter-symbol for the particular premium option selected.


REFINANCING ELECTION NOTICE - page 3




--------------------------------------------------------------------------------

RUS






The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Refinancing Election Notice on behalf of the Borrower
is valid and in full force and effect on the date hereof.






NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
(the "Borrower")




By:  _______________________


Name:  _______________________


Title:  _______________________


Date:  _______________________














                            


























 
     REFINANCING ELECTION NOTICE - page 4








--------------------------------------------------------------------------------


RUS
























ANNEX 3-B


TO


FUTURE ADVANCE BOND










FORM


OF


REFINANCING ELECTION NOTICE


(RUS APPROVAL REQUIRED)






--------------------------------------------------------------------------------

RUS


REFINANCING ELECTION NOTICE
(RUS APPROVAL REQUIRED)


****************************************************************


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone: (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO RUS AT THE ADDRESS OF THE CONTACT
OFFICE INDICATED BELOW:


Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC 20250-1560


Reference: Section 313A Loan Guarantee


Telephone: (202) 720-0424
Facsimile: (202) 690-0717


******************************************************************************


REFINANCING ELECTION NOTICE


Director of Lending
Federal Financing Bank




Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):




Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Corporation


FFB Bond Identifier:     ______________________1 




_______________________


1Insert the FFB Bond Identifier that FFB assigned to the Bond (as provided in
the Bond Purchase Agreement referred to in the Bond).


REFINANCING ELECTION NOTICE (RUS APPROVAL REQ'D) - page 1




--------------------------------------------------------------------------------

RUS


Part 1:




Notice is hereby given to FFB (and RUS) of the Borrower's election to refinance
the outstanding principal amount of each of the advances of funds ("Advances")
identified in this Part 1:


FFB ADVANCE IDENTIFIER2
 
RUS ACCOUNT NUMBER3
 
ORIGINAL ADVANCE DATE4
 
ORIGINAL ADVANCE AMOUNT5
 
OUTSTANDING PRINCIPAL AMOUNT6
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$
 
 
 
 
 
 
$
 
$





Part 2:


The Borrower intends to refinance the outstanding principal amount of each of
the Advances identified in Part 1 on the following date (such date being the
"Intended Refinancing Date"):
____________________________________7 














________________________________
2Complete 1 line in Part 1 for each Advance that the Borrower intends to
refinance. For each Advance, insert the FFB Advance Identifier for the
respective Advance as specified in the most recent billing notice delivered by
RUS to the Borrower.
3For each Advance, insert the RUS Account Number for the respective Advance as
specified in the most recent billing notice delivered by RUS to the Borrower.
4For each Advance, insert the date on which FFB made the respective Advance to
the Borrower.
5For each Advance, insert the original principal amount of the respective
Advance that FFB made to the Borrower.
6For each Advance, insert the outstanding principal amount of the respective
Advance as of the day before the intended refinancing.
7Insert the particular calendar date that the Borrower selects to be the date on
which the Borrower intends to refinance the Advances specified in Part 1, which
date must meet the criteria for Intended Refinancing Date prescribed in
paragraph 17(b)(1) of the Bond.
    


REFINANCING ELECTION NOTICE (RUS APPROVAL REQ'D) - page 2




--------------------------------------------------------------------------------

RUS




Part 3:




Notice is hereby given to FFB (and RUS) of the Borrower's election that each of
the Advances identified in Part 1 is to be refinanced as follows:


FFB ADVANCE IDENTIFIER8
 
AMOUNT OF PRINCIPAL TO BE REFINANCED9


 
NEW MATURITY DATE10
 
TYPE OF PREPAYMENT/REFINANCING PRIVILEGE11
 
5-YEAR NO-CALL PERIOD12
 
PREMIUM OPTION13
 
 
 
 
 
 
 
 
 
 
 
 
 
$
 
 
 
o
 
o
 
o
 
 
$
 
 
 
o
 
o
 
o
 
 
$
 
 
 
o
 
o
 
o
 
 
$
 
 
 
o
 
o
 
o





__________________________________________
8Complete 1 line in Part 3 for each Advance identified in Part 1 as being an
Advance the Borrower elects to refinance. Insert the FFB Advance Identifier that
FFB assigned to the respective Advance.
9For each Advance, insert the amount of principal that is to be refinanced. This
will be the same amount as the outstanding principal amount of the respective
Advance inserted in Part 1.
10For each Advance, insert the particular calendar date that the Borrower
selects to be the new Maturity Date" to be in effect for the respective Advance
after the refinancing, which new Maturity Date must meet all the criteria for
Maturity Dates specified in section 7.3.1(a)(5) of the Bond Purchase Agreement
referred to in the Bond.
11Elect 1 of the following 2 types of prepayment/refinancing privilege for an
Advance only if the new Maturity Date selected for such Advance will occur on or
after the fifth anniversary of the effective date of this Maturity Extension.
The 2 types of prepayment/refinancing privilege are: the market value premium
(or discount) privilege ("M") and a fixed premium privilege ("F"). Insert in the
box the letter-symbol for the particular type of prepayment/refinancing
privilege elected.
12Elect 1 of the following 2 no-call period options for an Advance only if a
fixed premium privilege is elected as the prepayment/refinancing privilege for
such Advance. The 2 no-call period options are: yes ("Y"), if the Borrower
elects to have the fixed premium prepayment/refinancing privilege include a
5-year period during which the Advance will not be eligible for prepayment or
refinancing, and no ("N"), if the Borrower elects to have the fixed premium
prepayment/refinancing privilege not include any such a 5-year no-call period.
Insert in the box the letter-symbol for the particular no-call period option
elected.
13Select 1 of the following 3 premium options for an Advance only if a fixed
premium privilege is elected as the prepayment/refinancing privilege for such
Advance. The 3 premium options are: a 10% premium declining over 10 years ("X"),
a 5% premium declining over 5 years ("V"), and par (no premium) ("P"). Insert in
the box the letter-symbol for the particular premium option selected.


    
REFINANCING ELECTION NOTICE (RUS APPROVAL REQ'D) - page 3




--------------------------------------------------------------------------------

RUS


The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Refinancing Election Notice on behalf of the Borrower
is valid and in full force and effect on the date hereof.




NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
(the "Borrower")




By:  _______________________


Name:  _______________________


Title:  _______________________


Date:  _______________________




NOTICE OF RUS APPROVAL OF
REFINANCING ELECTION NOTICE




Notice is hereby given to FFB that the preceding Refinancing Election Notice
made by the Borrower identified therein has been approved by RUS for purposes of
the Bond identified therein.




ADMINISTRATOR of the
RURAL UTILITIES SERVICE,
acting through his or her
duly authorized designee






                     By:  _______________________


Name:  _______________________


Title:  _______________________


Date:  _______________________


REFINANCING ELECTION NOTICE (RUS APPROVAL REQ'D) - page 4


